Opinion issued August 6, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00150-CV
                            ———————————
                      HENGAMEH T. NAYERI, Appellant
                                         V.
                     UNIFUND CCR PARTNERS, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 846489


                          MEMORANDUM OPINION
      Appellant, Hengameh T. Nayeri, has failed to timely file her appellate brief.

See TEX. R. APP. P. 38.6(a)(1), (d), 38.8(a)(1). The Clerk of this Court’s June 26,

2019 notice warned appellant’s counsel that her deadline to file her appellant’s brief

had expired and that her appeal would be subject to dismissal if she failed to timely
file her appellant’s brief or an extension within 10 days of the date of that notice.

See TEX. R. APP. P. 38.6(d), 38.8(a)(1), 42.3(b). Appellant failed to timely file a

brief or request an extension. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file an appellant’s brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                           2